Case 5:18-cv-00208-FMO-KK Document 41-3 Filed 08/19/19 Page 1 of 1 Page ID #:288


  From:                      Sara Gunderson
  To:                        "Robert Chandler"
  Subject:                   Love v. Cardenas
  Date:                      Monday, October 8, 2018 2:27:53 PM
  Attachments:               image003.jpg


  Mr. Chandler,

  I am writing with what I hope will be good news. During my in person meet and confer today with Mr. Cardenas and his daughter, they agreed to a global
   settlement with against all defendants for remediation of the complained of barriers, and a total sum of $9000, Mr. Cardenas to pay $6500 and your client to
   pay $2500 (as was your offer on Friday, October 5th). I will circulate settlement documents in the next couple of days. I tried to reach you earlier on the
   phone, but assume you are out today due to the holiday.

  I’ll be in touch soon,

  Sara

   Sara Gunderson
   Attorney
   SaraG@PotterHandy.com
   Ph: (858) 375-7385
   Fx: (888) 422-5191
   POTTER HANDY, LLP
   Mailing Address:                                 PH-BUILD3.png
   P.O. Box 262490
   San Diego, CA 92196-2490
   Delivery Address:
   9845 Erma Road Suite 300
   San Diego, CA 92131
   The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
   unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all
   copies of the message. To contact us directly, send to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be
   used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.
